IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00040-CR
                               No. 10-13-00041-CR

DARRYL DEWAYNE WILLIAMS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                        From the 19th District Court
                          McLennan County, Texas
               Trial Court Nos. 2012-0750-C1 and 2012-0835-C1


                         MEMORANDUM OPINION


      Darryl Dewayne Williams’s pro se notices of appeal in the underlying criminal

actions complaining of the trial court’s rulings on motions to withdraw as attorney of

record were filed on February 7, 2013. By letter dated February 15, 2013, the Clerk of

this Court notified Williams that these appeals were subject to dismissal because it

appeared the Court does not have jurisdiction of an appeal of a ruling on a motion to

withdraw by counsel. By the same letter, the Clerk warned Williams that, unless any
party filed a response showing grounds for continuing the appeals within 21 days of the

date of the letter, the appeals would be dismissed. Williams has filed a response for

both appeals but it does not provide grounds for continuing the appeals.

        We do not have jurisdiction of an interlocutory appeal of the grant or denial of a

motion to withdraw as attorney of record. See Abbott v. State, 271 S.W.3d 694, 696-697

(Tex. Crim. App. 2008) (standard for determining jurisdiction is whether the appeal is

authorized by law); Everett v. State, 91 S.W.3d 386 (Tex. App. —Waco 2002, no pet.)

(Court has jurisdiction over criminal appeals only when expressly granted by law). No

law authorizes the interlocutory appeal of a denial of these motions.

        The appeals are dismissed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 7, 2013
Do not publish
[CR25]




Williams v. State                                                                   Page 2